HAWKINS, Presiding Judge.
Relator was convicted of violating an ordinance of the City of Comanche. She appealed to the county court and was there again convicted and assessed a fine of $15.00. She then secured a writ of habeas corpus from the district judge, and upon a hearing was remanded, from which order she prosecutes this appeal.
The ordinance was not violative of the Constitution.
*611Insofar as she seeks a review of the facts upon the claim that the ordinance was misapplied this case presents the same question dealt with in No. 21,798, Ex parte Killam, (Page 606 of this volume), and in No. 21,733, Ex parte Largent, (Page 592 of this volume), this day decided. For the reasons controlling those cases the judgment remanding relator is affirmed.
GRAVES, Judge.
My views have been expressed in the Largent case, supra.